DISMISS and Opinion Filed February 2, 2015




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01738-CV

                         LEONARD R. THOMAS, Appellant
                                     V.
                       DALLAS COUNTY, CITY OF DALLAS,
                    DALLAS INDEPENDENT SCHOOL DISTRICT,
                 DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
                  DALLAS COUNTY SCHOOL EQUALIZATION FUND,
                   AND PARKLAND HOSPITAL DISTRICT, Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. TX-12-31766

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellees’ October 15, 2014 letter that we treat as a motion to dismiss

the appeal. Appellees contend the appeal should be dismissed because appellant, appearing pro

se, has failed to file a brief that complies with the rules of appellate procedure.

       Initially, we must note that a pro se litigant is held to the same standards as licensed

attorneys and must comply with applicable laws and rules of procedure. See Strange v. Cont’l

Cas. Co., 126 S.W.3d 676, 677-78 (Tex. App.—Dallas 2004, pet. denied). On appeal, as at trial,

the pro se appellant must properly present its case.
       Appellant’s original one-page appellate brief was wholly deficient.           Among other

deficiencies, the brief contains no citations to the record and fails to contain a clear and concise

argument for the contentions made with appropriate citations to authorities. See TEX. R. APP. P.

38.1 (d), (g) & (i). We notified appellant of the multiple deficiencies and directed her to file an

amended brief. We cautioned appellant that failure to file an amended brief correcting the

deficiencies may result in dismissal of the appeal without further notice. Appellant filed a

motion for an extension of time to file an amended brief. This Court granted appellant’s motion

extending the time to July 14, 2014. As of today’s date, appellant has not filed an amended brief.

       Appellant’s brief contained substantial deficiencies that she failed to correct by filing an

amended brief Accordingly, we grant appellees’ motion and dismiss the appeal. See TEX. R.

APP. P. 42.3(b) & (c).




131738F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LEONARD R. THOMAS, Appellant                       On Appeal from the 192nd Judicial District
                                                   Court, Dallas County, Texas.
No. 05-13-01738-CV        V.                       Trial Court Cause No. TX-12-31766.
                                                   Opinion delivered by Chief Justice Wright.
DALLAS COUNTY, CITY OF DALLAS,                     Justices Lang-Miers and Stoddart,
DALLAS INDEPENDENT SCHOOL                          participating.
DISTRICT, DALLAS COUNTY
COMMUNITY COLLEGE DISTRICT,
DALLAS COUNTY SCHOOL
EQUALIZATION FUND, AND
PARKLAND HOSPITAL DISTRICT,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees, DALLAS COUNTY, CITY OF DALLAS, DALLAS
INDEPENDENT SCHOOL DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE
DISTRICT, DALLAS COUNTY SCHOOL EQUALIZATION FUND, AND PARKLAND
HOSPITAL DISTRICT, recover their costs of this appeal from appellant, LEONARD R.
THOMAS.


Judgment entered February 2, 2015.




                                             –3–